Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 2/23/2022.
	Claims 1-4 and 7 are pending.
	The previous rejection of claims 1-4 and 7 under 35 U.S. C. 102(a)(1) as being anticipated by M.J. Khattak et al. (Construction and Building Materials 40 (2013) 738-745) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-4 and 7 under 35 U.S. C. 102(a)(1) as being anticipated by Khattak et al. (Materials and Structures (2013) 46:2045-2057) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “ wherein carbon nanofibers are present in a low of 8.5%, based on the weight of the asphalt mixture”.  The term “a low of 8.5%” is unclear if it means “a 8.5%” or “8.5% or lower”.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cleven (Materials Science, Engineering, 2000).
Regarding claims 1 and 3, Cleven discloses an asphalt mixture comprising carbon nanofibers, asphalt and angular limestone, wherein the asphalt mixture has an asphalt content of 5.7% based on the weight of the asphalt mixture (modified mixture was found to have an optimum asphalt content of 5.65 percent, page 43).  See chapter 5, pages 39-52.
Cleven does not disclose the asphalt mixture has an initial resistivity of 131.5 kΩ.m and an average resistivity of 11 kΩ.m at 25Hz as recited in the claims 1 and 3.  However, given that the asphalt mixture of Cleven comprises of all the claimed elements, a person having an ordinary skill in the art would reasonably expect the asphalt mixture of Cleven to have the claimed resistivities because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Regarding claim 7,  the carbon nanofibers having a surface layer of carbon is a characteristic inherently presented in carbon fibers.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cleven as applied to claim 1 above, and further in view of M.J. Khattak et al. (Construction and Building Materials 40 (2013) 738–745, hereinafter Khattak 2013) and M.J. Khattak et al. (Construction and Building Materials 30 (2012) 257–264, hereinafter Khattak 2012).
Cleven discloses an asphalt mixture as described above and is incorporated herein by reference.  Cleven does not disclose the carbon nanofibers are present in the amount recited in the claim and wherein iron is present in the carbon nanofibers and in a concentration of less than 1400 ppm, and wherein polyaromatic hydrocarbons are present in the carbon nanofibers and in a concentration of less than 1 mg per gram of the carbon nanofibers.  Khattak 2013 discloses an asphalt mixture was modified with various percentages of carbon nanofibers, up to 11.5% (Fig. 3-5) and that the content of carbon nanofibers effects the properties of the modified asphalt, such as dynamic modulus, tensile strength, stiffness and toughness (page 740-744).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to determine the optimum or workable ranges of the carbon nanofibers in the asphalt mixture of Cleven based on the teachings of Khattak 2014, through routine experimentation to obtain the asphalt mixture having expected properties, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  Khattak 2013 also discloses the carbon nanofibers are Vapor-grown CNF (Polygraf III, page 739), which have iron present in a concentration of less than 1400 ppm, and polyaromatic hydrocarbons present in a concentration of less than 1 mg per gram of the carbon nanofibers (Khattak 2012).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to select the carbon nanofibers taught by Khattak 2013 and Khattak 2012 for use in the asphalt mixture of Cleven due to its high performance and good interfacial bonding properties and the results would have been expectable.
Response to Arguments
Applicant’s arguments filed 2/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

6/7/2022